NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-SEP-2021
                                            08:23 AM
                                            Dkt. 27 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           FIRST HAWAIIAN BANK, Plaintiff-Appellee, v.
            TARA BOSKOFF PALMER, Defendant-Appellant,
        LAKEVIEW LOAN SERVICING, LLC, Defendant-Appellee,
     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
            DOE CORPORATIONS 1-10; DOE ENTITIES 1-10;
             DOE GOVERNMENTAL UNITS 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 2CC191000040)


         ORDER GRANTING IN PART MOTION TO DISMISS APPEAL
      (By: Ginoza, Chief Judge, Nakasone and Fujise, JJ.)
          Upon consideration of the July 26, 2021 Motion to
Dismiss Appeal (motion) by Defendant-Appellant Tara Boskoff
Palmer (Appellant), the papers in support, and the record, it
appears that Appellant requests her appeal be dismissed pursuant
to a settlement with Plaintiff-Appellee First Hawaiian Bank on
the condition that this court remand the case to the circuit
court for further proceedings.
          "[T]he withdrawal [of an appeal] not only terminat[es]
the appellate proceedings and restore[s] the lower court's
jurisdiction . . . and operated instantly as a matter of law to
vacate the appeal as far as the decree and rights of the parties
were concerned precisely as though no appeal had been taken,
there being an absence of statute to the contrary in this
territory." Jay v. Jay 37 Haw. 34, 37 (Terr. 1944); see also,
Solarana v. Indus. Elecs., Inc., 50 Haw. 22, 31, 428 P.2d 411,
417–18 (1967) quoting Jay ("Plaintiff's withdrawal of the prior
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal operated 'precisely as though no appeal had been
taken.'"). There appears good cause to grant in part Appellant's
motion to dismiss and an order of remand is denied as
unnecessary.
          Therefore, IT IS HEREBY ORDERED that the case is
dismissed. All other requested relief is denied.
          DATED: Honolulu, Hawai#i, September 29, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2